Filed 7/23/13 P. v. Chavez CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B243696

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. VA121614)
          v.

GARY ANTHONY CHAVEZ,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Debra Cole-Hall, Judge. Affirmed.
          Gary Anthony Chavez, in pro. per; and David M. Thompson, under appointment
by the Court of Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.




                                    ___________________________________
       In September 2011 Gary Anthony Chavez was charged in a felony complaint for
extradition with the first degree murder of Alvina Jiminez (Pen. Code, § 187, subd. (a)),1
with a special circumstance allegation the murder was intentional and involved the
infliction of torture (§ 190.2, subd. (a)(18)) and separate allegations he had used two
deadly weapons (a knife and a sledge hammer) in committing the crime (§ 12022,
subd. (b)(1)). A no-bail bench warrant was issued.
       On October 20, 2011 Chavez appeared in court, pleaded not guilty and denied the
special allegations. He was remanded into custody.
       On June 14, 2012 represented by appointed counsel, Chavez entered a negotiated
plea of no contest to first degree murder, orally and in writing, in return for a sentence of
25 years to life and dismissal of the special circumstance and weapon-use allegations. At
the time he entered his plea, Chavez was advised of his constitutional rights and the
nature and consequences of the plea, which Chavez stated he understood. Defense
counsel joined in the waivers of Chavez’s constitutional rights. The trial court expressly
found Chavez’s waivers and plea were voluntary, knowing and intelligent.
       On August 22, 2012 Chavez’s motions to relieve his appointed counsel (People v.
Marsden (1970) 2 Cal.3d 118) and to withdraw his plea were heard and denied.
       On August 30, 2012 the trial court sentenced Chavez to a term of 25 years to life
in accordance with the plea agreement. The court awarded Chavez presentence custody
credit of 250 days (218 actual days and 32 days of conduct credit). The court ordered
Chavez to pay a $40 court security fee, a $30 criminal conviction assessment, $390 in
attorney fees, a $240 restitution fine and $5,384.63 to the State Victim Compensation
Board. The court imposed and suspended a parole revocation fine pursuant to section
1202.45. The special circumstance and weapon-use allegations were dismissed pursuant
to the plea agreement.
       Immediately after sentencing, Chavez attempted to make a peremptory challenge
in propria persona to the trial judge (Code Civ. Proc., § 170.6), which the court denied as


1
       Statutory references are to the Penal Code unless otherwise indicated.
                                              2
untimely. Also acting in propria persona, Chavez demanded to be allowed to file two
hand-printed documents: (1) A “Notice of MOTION to Withdraw PLEA,” in which
Chavez requested to be allowed to withdraw his plea pursuant to section 1018; and (2) a
“JUDICIAL NOTICE,” in which he requested the court take judicial notice of the
accompanying motion under Evidence Code section 450. The trial court accepted the
documents for filing but did not expressly rule on their merits.
       Chavez filed a timely notice of appeal, challenging “the legality of the
proceedings, whereby defendant Chavez’s Marsden motion, regarding his desire to
withdraw his plea, was denied.” The trial court granted Chavez’s request for a certificate
of probable cause without explanation and, from our perspective, with no basis in the
record. We appointed counsel to represent Chavez on appeal.
       After examination of the record, counsel filed an opening brief in which no issues
were raised. On March 4, 2013 we advised Chavez he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On March 13,
2013 Chavez filed a hand-printed supplemental brief with an attached exhibit. Chavez
also subsequently filed two requests for leave to file an additional supplemental brief and
to be appointed new appellate counsel, all of which we denied.
       In his supplemental brief Chavez asserted defense counsel had “bribed” him to
accept the plea agreement by purchasing a book for him.
       We have examined the entire record and are satisfied Chavez’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.) The
record fails to support Chavez’s claim his plea was not knowing, voluntary and
intelligent. The record also fails to demonstrate defense counsel provided ineffective
assistance at any time during the proceedings in the trial court. (Strickland v. Washington
(1984) 466 U.S. 668, 686 [104 S.Ct. 2052, 80 L.Ed.2d 674].) Finally, with respect to
Chavez’s contention he was somehow improperly induced to enter a plea in this case
while in custody, this issue cannot be addressed on appeal because it relies on matters

                                             3
outside the appellate record. If cognizable at all, Chavez’s claim must be pursued by a
different, appropriate procedure.
       The judgment is affirmed.




                                                PERLUSS, P. J.

       We concur:



              WOODS, J.



              ZELON, J.




                                            4